Title: Thomas Jefferson to Marc Auguste Pictet, 31 January 1816
From: Jefferson, Thomas,Terrell, Dabney Carr
To: Pictet, Marc Auguste


          
            Sir
             Monticello in Virginia. Jan. 31. 1816.
          
          Mr Dabney Terril, of the state of Kentucky, a relation of mine being desirous to go to Europe for his education, I have advised him to give to the College of Geneva the preference which I consider it as deserving over any other Seminary of Europe. he accordingly has decided to proceed thither, and will have the honor of delivering you this letter. he is about 17. years of age, perfectly correct in his principles and deportment, amiable in his disposition, and thirsting after knowledge. young, distant as he will be from his friends, and insulated among strangers, he cannot but be anxious to see some protecting hand under which he may feel himself safe from injury. the interchange of some letters between us many years ago, the place you fill in the college, and the distinguished estimation in which you are held in the world, encourage me to address my young friend to you, with a request that you will extend to him the benefit of your patronage, and of your counsel in all cases where either his conduct or his course of education may need it. he has laid as yet but a moderate foundation in Latin, French and Mathematics. I can assure you he will prove himself worthy of your kind attentions; and to his gratitude will be added the obligations under which I shall acknowledge myself your debtor for them. Permit me at the same time to assure you of my high consideration and esteem.
          Th: Jefferson
        